Citation Nr: 1402581	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, depression, or a chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Lincoln, Nebraska.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO located in Cheyenne, Wyoming.  A transcript of the proceeding has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims entitlement to service connection for PTSD, and for an acquired psychiatric disorder other than PTSD, to include anxiety, depression, or a chronic adjustment disorder.

The Veteran testified at the Board hearing that he has PTSD, or an acquired psychiatric disorder other than PTSD, due to two incidents in service.  First, he testified that his buddy W.G. died in service (in a car accident in San Francisco).  He testified that he escorted W.G.'s body home and participated in the funeral service.  In this regard, the Board acknowledges that the Veteran's account of escorting the body of W.G. is confirmed by his orders in the claims file.  

The Veteran also asserts that while aboard the USS Eversole, he witnessed a fellow sailor A.K.'s arm get blown off by a grenade during an exercise (because he apparently held it too long).  The Veteran submitted a buddy statement from K.S., in which he wrote that he served with the Veteran aboard the USS Eversole during a 6-month cruise that began around February 27, 1959, and that he recalled hearing an explosion and then hearing people yelling "Pop K.'s been hurt" and seeing several sailors attending to A.K. before he was taken off the ship by helicopter.  While the Joint Service Records Research Center (JSRRC) attempted to verify the stressor, the search for 1959 only covered June 1 through July 31, 1959.  Searches for other periods in 1959 during the ship's deployment to the Western Pacific should also be requested on remand.

The Veteran testified at the Board hearing that he was experiencing symptoms including feeling depressed, anxious, and thinking about "it" everyday.  He also testified that his wife complains that he talks in his sleep.  The Board notes, however, that there is no record of any treatment or diagnosis in the claims file, and although the Veteran testified at the Board hearing that he receives all of his treatment at the VA medical center, he did not indicate that he had received any treatment at the VA facility for a psychiatric condition.

As the Veteran reports current symptoms and as his reported in-service incident involving his buddy W.G. has been sufficiently verified, the Board finds that a remand is necessary so that he may be provided with a VA examination to address whether any psychiatric disorder identified on examination is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (low threshold for requiring a VA examination).

As there are no relevant treatment records in the claims file, on remand, the Veteran should be provided with another opportunity to identify any outstanding treatment records relating to his claims so that they may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran with an opportunity to identify any outstanding VA or non-VA treatment records relating to his claims; to that end, request that he complete VA Forms 21-4142 for any private treatment records.  

If any treatment records identified by the Veteran are found to be unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Request that the JSRRC attempt to verify a significant injury to A.L.K (see prior JSRRC requests for the spelling of A.L.K.'s last name) as a result of a grenade exploding aboard the U.S.S. Eversole at any point in time from February 27, 1959 to May 31, 1959 or from July 31, 1959 to August 11, 1959.

3. After the above development has been completed, provide the Veteran with a psychiatric VA examination to address whether it is "at least as likely as not" that the Veteran has PTSD, or any other psychiatric disorder other than PTSD, to include anxiety, depression, or a chronic adjustment disorder, that is related to his active service.  The claims folder should be forwarded to the examiner for review.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:  The Veteran has reported two incidents in service.  One involves a buddy dying during service (in a car accident while in San Francisco) and the Veteran escorting the body home for a funeral, and the second involves him witnessing a fellow sailor's arm being blown off due to holding a grenade too long.]  The Board notes that the first incident has been sufficiently corroborated.  The Board has requested that further attempts be undertaken to corroborate the second stressor.  If PTSD is diagnosed on exam, the examiner is asked to opine as to whether a corroborated stressor meets the DSM criteria for a PTSD stressor, and whether his PTSD is related to a corroborated stressor.  The examiner is also asked to opine as to whether the Veteran has a psychiatric disorder, other than PTSD, that is at least as likely as not related to his active service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

